Title: Abigail Smith to John Adams, 9 May 1764
From: Adams, Abigail
To: Adams, John


     
      Weymouth May. th 9 1764
     
     Welcome, Welcome thrice welcome is Lysander to Braintree, but ten times more so would he be at Weymouth, whither you are afraid to come.—Once it was not so. May not I come and see you, at least look thro a window at you? Should you not be glad to see your Diana? I flatter myself you would.
     Your Brother brought your Letter, tho he did not let me see him, deliverd it the Doctor from whom received it safe. I thank you for your Catalogue, but must confess I was so hardned as to read over most of my Faults with as much pleasure, as an other person would have read their perfections. And Lysander must excuse me if I still persist in some of them, at least till I am convinced that an alteration would contribute to his happiness. Especially may I avoid that Freedom of Behaviour which according to the plan given, consists in Voilations of Decency, and which would render me unfit to Herd even with the Brutes. And permit me to tell you Sir, nor disdain to be a learner, that there is such a thing as Modesty without either Hypocricy or Formality.
     As to a neglect of Singing, that I acknowledg to be a Fault which if posible shall not be complaind of a second time, nor should you have had occasion for it now, if I had not a voice harsh as the screech of a peacock.
     The Capotal fault shall be rectified, tho not with any hopes of being lookd upon as a Beauty, to appear agreeable in the Eyes of Lysander, has been for Years past, and still is the height of my ambition.
     The 5th fault, will endeavour to amend of it, but you know I think that a gentleman has no business to concern himself about the Leggs of a Lady, for my part I do not apprehend any bad effects from the practise, yet since you desire it, and that you may not for the future trouble Yourself so much about it, will reform.
     The sixth and last can be cured only by a Dancing School.
     But I must not write more. I borrow a hint from you, therefore will not add to my faults that of a tedious Letter—a fault I never yet had reason to complain of in you, for however long, they never were otherways than agreeable to your own
     
      A Smith
     
    